Citation Nr: 1644094	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  07-17 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left foot prior to March 6, 2013, and in excess of 20 percent thereafter 

2. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right foot prior to March 6, 2013, and in excess of 20 percent thereafter. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1959 to September 1963 and from March 1966 to January 1987, including service in the Republic of Vietnam for which he earned the Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for left and right foot degenerative joint disease and assigned each foot a 10 percent disability rating.  A rating decision issued in March 2013 awarded an increased disability rating of 20 percent for each foot effective March 6, 2013.

In May 2010, the Veteran appeared and testified before a Decision Review Officer (DRO) at a hearing held at the RO.  The transcript of that hearing is in the claims file.  In September 2010 the Veteran appeared at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in November 2011, December 2012, and November 2013, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

In May 2016, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as the Veteran has withdrawn his appeal, there is no need to address any deficiencies in providing notice or assistance to the Veteran.

The Claims Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a letter received by the Board in May 2016, the Veteran withdrew his appeal for increased disability ratings for his left and right foot disabilities.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.


ORDER

The appeal for entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left foot prior to March 6, 2013 and in excess of 20 percent thereafter is dismissed.

The appeal for entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right foot prior to March 6, 2013 and in excess of 20 percent thereafter is dismissed.





____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


